DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 44-54 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 May 2020.

Drawings
The drawings were received on 31 March 2021.  These drawings are acceptable.

Response to Amendment
A review of the amendment filed 27 October 2020 finds that not all of the amendment to claims is in compliance with 37 CFR 1.121.  In particular, it is noted that claim 35 has been canceled, yet the text of the claim has been presented.  Attention is directed to 37 CFR 1.121(c)(4).  As stated therein:
(4) When claim text shall not be presented; canceling a claim.
(i) No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered."  (Emphasis added)
(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as "canceled" will constitute an instruction to cancel the claim.

Applicant is required to provide a new claim listing wherein all claims are in compliance with 37 CFR 1.121(c).

Claim Objections
Claim 4 is objected to because of the following informalities:  As a result of amendment, claim 4 now recites the limitation “wherein the cycle are...”  Perhaps applicant had intended to use the singular verb- >>is<<.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-34 and 36-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite with respect to just what “the target-capturing probe is added”.  It is noted that claim 1, step a) requires “providing a target-capturing probe”.  Such would seemingly already be present.  However, in step e) one is to be “adding an exonuclease”. Is the probe of claim 2 to be added at a different time than that for step a), and/or is it to be added to the exonuclease?
Claims 3-34 and 36-40, which depend from claim 2, do not overcome this issue and are similarly rejected. 

Claim Rejections - 35 USC § 112(a), Enablement
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-34 and 36-43 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As set forth in Cephalon Inc. v. Watson Pharmaceuticals Inc. 105 USPQ2d 1817, 1821 (CAFC, 2013):
To satisfy section 112 of the 1952 Patent Act, the specification must enable a person of ordinary skill in the art to make and use the invention. 35 U.S.C. § 112, ¶1. This requirement is met when at the time of filing the application one skilled in the art, having read the specification, could practice the invention without “undue experimentation.” In re Wands, 858 F.2d 731, 736-37 [8 USPQ2d 1400] (Fed. Cir. 1988). Whether undue experimentation is required “is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.” ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935, 940 [94 USPQ2d 1823] (Fed. Cir. 2010) (citing Wands, 858 F.2d at 737).

The following factors may be considered when determining if a disclosure requires undue experimentation:
(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.

Wands, 858 F.2d at 737 (“Wands factors”); Enzo Biochem, Inc. v. Calgene, Inc., 188 F.3d 1362, 1372 [52 USPQ2d 1129] (Fed. Cir. 1999) (“The Wands factors, when applied from the proper temporal perspective … are a useful methodology for determining enablement….”). These factors while illustrative are not mandatory. Enzo Biochem, Inc., 188 F.3d at 1371. What is relevant depends on the facts, and although experimentation must not be undue, a reasonable amount of routine experimentation required to practice a claimed invention does not violate the enablement requirement. Id. The burden of proof here is on Watson to show that the Khankari patents are invalid for lack of enablement by clear and convincing evidence. See Auto. Tech. Int'l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1281 [84 USPQ2d 1109] (Fed. Cir. 2007).


The Nature of the Invention &The Breadth of the Claims
Claims 1-34 and 36-43 are drawn to a generic “method for detecting a target sequence in a nucleic acid sample”.
Applicant, at paragraph [0071] of the as-field disclosure asserts:
The nucleic acids in the sample may be prepared from any source, including RNA, mRNA, smRNA, rRNA, cDNA, genomic DNA, organellar DNA, synthetic DNA, DNA libraries (e.g. BAC libraries or pooled BAC clones), clone banks or any combinations thereof. The nucleic acids may be DNA sequences with varied lengths, ranging from 20 to hundreds, to thousands, or even millions of nucleotides.  (Emphasis added)

The aspect that the target can be from “any source” has been construed as encompassing not only any bacterial sequence, but also the nucleotides in the RNA of the coronavirus that is responsible for the COVID-19 pandemic.

The quantity of experimentation necessary
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims as the claims fairly encompass that which will be discovered at some point, years into the future.  In support of this position, it is noted that applicant has asserted in the disclosure that the target can be from “any source”.  While a considerable amount of experimentation is allowed, such does not encompass all of the years that have lapsed since the priority date (February 2017) and the publication by Zhu et al. (“A Novel Coronavirus from Patients with Pneumonia in China, 2019” The New England Journal of Medicine, February 2020, 382(8), pp. 727-733.)  Clearly, such an effort to enable the full scope of that claimed would constitute undue experimentation. In support of this position attention is directed to Cephalon, 1823:
Permissible experimentation is, nevertheless, not without bounds. This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years’ work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983). Likewise, we have held that the amount of experimentation would be undue where: (1) the specification lacks guidance by teaching away from the subject matter that was eventually claimed; and (2) there is evidence of the patentee's own failures to make and use the later claimed invention at the time of the application. See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244 [68 USPQ2d 1280] (Fed. Cir. 2003)

The amount of direction or guidance presented, 
The amount of guidance provided is limited, generally prophetic, and not commensurate with the scope of the claims.

The presence or absence of working examples
The disclosure has been found to comprise two prophetic examples.  “Example 1. Simultaneous Detection of EGFR mutants”, found at paragraphs [0096] – [00100]; and 
As evidenced above, it is essential that one not only knows the nucleotide sequence of the target nucleic acid, which can be “millions of nucleotides” in length (specification at paragraph [0071]), but that the claimed method also fairly encompasses the detection of any mutation of any target.  In support of this position it is noted that dependent claim 2, from which claims 3-40 depend, specifies that “the target-capturing probe is used to capture a mutant variant of a target gene and functions as a mutant-capturing probe to carry out a mutant-selective connection to form a mutant-specific connection product in the step d).”  (Emphasis added)
A review of the disclosure, however, fails to find where applicant has disclosed the nucleotide sequence for any target sequence found in any organism, much less any mutation found in any gene, be it target or not, and lesser still any sequence of any strain of coronavirus, or any probe or primer that could be used to detect any strain of same.

The state of the prior art
The state of the art has continued to advance where problems that directly impact the enablement of multiplexed amplification assays are recognized.  In support of this position attention is directed to the following documents.
US 2019/0221292 A1 (Tsujimoto), at paragraph [0008], teaches:
[0008] However, direct multiplex PCR for minute DNA samples having low redundancy, such as genomic DNA extracted from a single cell, imposes very restrictive primer design conditions such as complementarity/specificity, and thus primers available for multiplex PCR may be difficult to employ for all the candidate amplification regions in which primers for multiplex PCR are to be designed.

US 2019/0221287 A1 (Tsujimoto), at paragraph [0005], teaches:


US 9,297,047 B2 (Furchak et al.), in column 3, teach:
To compound the issues further, there are difficulties in multiplex analysis. Analysis of three or more biomarkers proves difficult due to unequal amplification of the sequences due to sample conditions, extracellular serum factors, and the formation of primer-dimers resulting in false-positive and false-negative results.

US 10,138,518 B2 (Chun), at column 25, teaches:
In general, it is extremely difficult to set up PCR conditions to amplify more than 10 targets in parallel because an optimal PCR reaction is required to amplify even one specific locus without any unspecific by-products, so that those researchers who have achieved multiplex PCR have had to work hard to optimize their systems.

The predictability or unpredictability of the art
The nucleotide sequence for any target, much less any mutation, is highly unpredictable.  In using the four common nucleotides (dNTPs), and having a probe or primer that is but 20 nucleotides in length, there are some 420, or 1.099511628 x1012, or 1,099,511,628,000 candidate sequences to select from.
As noted in In re Fisher 166 USPQ 18 (CCPA, 1970):
 In cases involving predictable factors, such as that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws.  In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.

Attention is also directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273 (Fed. Cir. June 2013):

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).

Our cases have described limits on permissible experimentation in the context of enablement. For example, in ALZA Corp. v. Andrx Pharmaceuticals, LLC, we affirmed a judgment of nonenablement where the specification provided “only a starting point, a direction for further research.” 603 F.3d 935, 941 [94 USPQ2d 1823] (Fed. Cir. 2010) (internal quotation omitted). We concluded that one of ordinary skill “would have been required to engage in an iterative, trial-and-error process to practice the claimed invention even with the help of the … specification.” Id. at 943. In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.

Here, the specification similarly discloses only a starting point for further iterative research in an unpredictable and poorly understood field. Synthesizing candidate compounds derived from sirolimus could, itself, require a complicated and lengthy series of experiments in synthetic organic chemistry. Even putting the challenges of synthesis aside, one of ordinary skill would need to assay each of at least tens of thousands of candidates. Wyeth's expert conceded that it would take technicians weeks to complete each of these assays. The specification offers no guidance or predictions about particular substitutions that might preserve the immunosuppressive and antirestenotic effects observed in sirolimus. The resulting need to engage in a systematic screening process for each of the many rapamycin candidate compounds is excessive experimentation. We thus hold that there is no genuine dispute that practicing the full scope of the claims, measured at the filing date, required undue experimentation.


In view of the breadth of scope clamed, the limited guidance provided, the unpredictable nature of the art to which the claimed invention is directed, and in the absence of convincing evidence to the contrary, the claims are deemed to be non-enabled by the disclosure.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-34 and 36-43 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Response to argument
Applicant’s representative, at pages 17-19 of the response of 27 October 2020, hereinafter the response, traverses the rejection of claims under 35 USC 1129(a) for not satisfying the enablement requirement.  
At page 18 of the response said representative asserts:
Indeed, the instant invention can be well applied to detect if COVID-19 virus is present in human nasal swap samples since COVID-19 genomic sequence is now available. The term “any source” in paragraph [0071] is referred to the source to obtain a nucleic acid sample that can be used in the instant invention. The instant invention can be applied to nucleic acid samples from any source, meaning it is not limited by the source where the nucleic acid sample comes from. It is not required to know all the nucleotide sequences in the nucleic acid sample, but the specific sequence of the target sequence. The method can be applied to nucleic acid samples of different sources such as biological source, environmental samples, or even space samples, including samples of the present and samples of the future.

The above argument has been considered and has not been found persuasive towards the withdrawal of the rejection of claims under 112(a) for not satisfying the enablement requirement.  While it does seem clear that the claimed has been correctly interpreted to encompass the detection off any conceivable target sequence, be it known at the time of filing, or discovered years into the future, the response has not been found to provide any evidence that the full scope of the claimed invention could be enabled without the public having to resort to undue experimentation.  While the nucleotide sequence of the coronavirus responsible for the COVID-19 pandemic is now known, such did not happen until over three years post effective filing date. Indeed, the coronavirus responsible for the pandemic was not known at the time of filing.  Again, 
A review of the response also fails to find where applicant’s representative has presented any evidence that the issues of enablement identified in the prior art of record had been addressed, much less show that they were no longer encompassed by the claims.  Further, applicant’s response that the claimed method encompasses embodiments that have yet to be realized and enabled is deemed to constitute evidence of non-enablement at least for those forward-reaching embodiments.
Attention is directed to Teva Phar. USA, Inc. v. Sandoz, Inc. 107 USPQ2d 1655 (Fed. Cir., 2013), at 1660:
A patent's specification must describe the invention and “the manner and process of making and using it, in such full, clear, concise, and exact terms as to 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
enable
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 any person skilled in the art to which it pertains… to make and use the same.” 35 U.S.C. § 112(a). “To be enabling, the specification of a patent must teach those skilled in the art how to make and use the 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
full scope
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 of the claimed invention without undue experimentation.” MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380 [103 USPQ2d 1769] (Fed. Cir. 2012) (internal quotation marks omitted).  (Emphasis added)


In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-34 and 36-43 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  


Claim Rejections - 35 USC § 112(a), Written Description
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-34 and 36-43 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Standard for Written Description.
Attention is directed to MPEP 2163.02 Standard for Determining Compliance With the Written Description Requirement [R-11.2013]:
An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  (Emphasis added)

As set forth in to Vasudevan 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Software
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
, Inc. v. MicroStrategy, Inc. 114 USPQ2d 1349 (Fed. Cir. 2015).

    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
written description
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 of the invention.” 35 U.S.C. § 112 ¶1 (2006). The test for the sufficiency of the 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
written description
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 “is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 [94 USPQ2d 1161] (Fed. Cir. 2010) (en banc). The 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
written description
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 requirement is not met if the specification merely describes a “desired result.” Id. at 1349.

As set forth in the en banc decision in Ariad Pharmaceuticals Inc. v. Eli Lilly and Company, 94 USPQ2d 1161 (Fed. Cir. 2010) at 1171:
We held that a sufficient description of a genus instead requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus. Id. at 1568-69. We explained that an adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials. Id. at 1568 (quoting Fiers v. Revel, 984 F.2d 1164, 1171 [25 USPQ2d 1601] (Fed. Cir. 1993)). We have also held that functional claim language can meet the written description requirement when the art has established a correlation between structure and function. See Enzo, 323 F.3d at 964 (quoting 66 Fed. Reg. 1099 (Jan. 5, 2001)). But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.

***

In Fiers, we rejected the argument that “only similar language in the specification or original claim is necessary to satisfy the written description requirement.” 984 F.2d at 1170 (emphasis added). Rather, we held that original claim language to “a DNA coding for interferon activity” failed to provide an adequate written description as it amounted to no more than a “wish” or “plan” for obtaining the claimed DNA rather than a description of the DNA itself. Id. at 1170-71. That Fiers applied § 112, first paragraph, during an interference is irrelevant for, as we stated above, the statute contains no basis for ignoring the description requirement outside of this context. And again in Enzo we held that generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed. 323 F.3d at 968. We concluded that “[a] claim does not become more descriptive by its repetition, or its longevity.” Id. at 969.

***


Attention is also directed to Amgen Inc. v. Sanofi 124 USPQ2d 1354, 1358 (Fed. Cir. 2017; petition for writ of certiorari denied January 7, 2019):
Section 112 states that “[t]he specification shall contain a written description of the invention … in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains … to make and use the same … .” This requirement ensures “that the inventor actually invented the invention claimed.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 [94 USPQ2d 1161] (Fed. Cir. 2010) (en banc). To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id.  (Emphasis added)


Rationale.
In applying the guidance as set forth in Sanofi, it is noted that applicant is claiming a generic “method for detecting a target sequence in a nucleic acid sample”.
Applicant, at paragraph [0071] of the as-field disclosure asserts:
The nucleic acids in the sample may be prepared from any source, including RNA, mRNA, smRNA, rRNA, cDNA, genomic DNA, organellar DNA, synthetic DNA, DNA libraries (e.g. BAC libraries or pooled BAC clones), clone banks or any combinations thereof. The nucleic acids may be DNA sequences with varied lengths, ranging from 20 to hundreds, to thousands, or even millions of nucleotides.  (Emphasis added)

The aspect that the target can be from “any source” has been construed as encompassing not only any bacterial sequence, but also the nucleotides in the RNA of the coronavirus that is responsible for the COVID-19 pandemic.
As evidenced above, it is essential that one not only knows the nucleotide sequence of the target nucleic acid, which can be “millions of nucleotides” in length (specification at paragraph [0071]), but that the claimed method also fairly encompasses the detection of any mutation of any target.  In support of this position it is noted that dependent claim 2, from which claims 3-40 depend, specifies that “the target-capturing probe is used to capture a mutant variant of a target gene and functions as a mutant-capturing probe to carry out a mutant-selective connection to form a mutant-specific connection product in the step d).”  (Emphasis added)
While an applicant is not required to teach each and every possible embodiment encompassed by the claims, the specification still must provide a full, clear, and concise description of the genus encompassed by the claims so that one would be readily able to determine if a species fell within the claims’ scope, and to also reasonably suggest that applicant had possession of the invention at the time of filing.  In support of this position, attention is directed to the decision in In re Shokal, 113 USPQ 283 (CCPA 1957) wherein is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim. In re Soll, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867, 117 F.2d 270, 48 USPQ 397. The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases. Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.
***
We are of the opinion that a genus containing such a large number of species cannot properly be identified by the mere recitation or reduction to practice of four or five of them. As was pointed out by the examiner, four species might be held to support a genus, if such genus is disclosed in clear language; but where those species must be relied on not only to illustrate the genus but to define what it is, the situation is otherwise.

In the present case, a review of the disclosure has found no Sequence Listing, and, thusly, no disclosure of the nucleotide sequence for any target much less any mutation therein, and lesser still the nucleotide sequence for any probe and/or primer.
Attention is directed to the decision of Vas-Cath Inc. v. Mahurkar 19 USPQ2d 1111 (CAFC, 1991):
This court in Wilder (and the CCPA before it) clearly recognized, and we hereby reaffirm, that 35 USC 112, first paragraph, requires a “written description of the invention” which is separate and distinct from the enablement requirement.  The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the “applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

It appears that applicant is attempting to satisfy the written description requirement of 35 USC 112, first paragraph, through obviousness.  Obviousness, however, cannot be relied upon for satisfaction of the written description requirement.  In support of this position, attention is directed to the decision in University of California v. Eli Lilly and Co. (Fed. Cir. 1997) 43 USPQ2d at 1405, citing Lockwood v. American Airlines Inc. (Fed. Cir. 1997) 41 USPQ2d at 1966:
Recently, we held that a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention.

For the above reasons and in the absence of convincing evidence to the contrary, the disclosure has not been found to satisfy the requirements as set forth in the en banc decision in Ariad, nor provide the “representative number of species falling within the scope of the genus” as reiterated in Sanofi.  Accordingly, claims 1-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Response to argument
A review of the response of the response fails to find where applicant’s representative has traversed the rejection.  Therefore, and in the absence of convincing evidence to the contrary, the rejection is maintained.

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bradley L. Sisson/Primary Examiner, Art Unit 1634